Name: Commission Regulation (EEC) No 3248/90 of 9 November 1990 re-establishing the levying of the customs duties applicable to products of CN code 2915 70 10 originating in Malaysia, to which the preferential tariff arrangements of Council Regulation (EEC) No 3896/89 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania;  chemistry
 Date Published: nan

 No L 311 /20 Official Journal of the European Communities 10. 11 . 90 COMMISSION REGULATION (EEC) No 3248/90 of 9 November 1990 re-establishing the levying of the customs duties applicable to products of CN code 2915 70 10 originating in Malaysia, to which the preferential tariff arrangements of Council Regulation (EEC) No 3896/89 apply reached on 30 January 1990 by charges of imports into the Community of the products in question originating in Malaysia ; whereas the exchange of information organized by the Commission has demonstrated that continuance of the preference threatens to cause economic difficulties in a region of the Community ; whereas, therefore, customs duties for the products in question must be re-established with regard to Malaysia, HAS ADOPTED THIS REGULATION : Article 1 As from 13 November 1990, the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3896/89, shall be re-established on imports into the Community of the following products, originating in Malaysia : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3896/89 of 18 December 1989 applying generalized tariff prefe ­ rences for 1990 in respect of certain industrial products originating in developing countries ('), and in particular Article 9 thereof, Whereas, in pursuance of Article 1 of Regulation (EEC) No 3896/89 , customs duties on certain products origina ­ ting in each of the countries or territories listed in Annex III are totally suspended, and the products as such are, as a general rule, subject to statistical surveillance every three months on the reference base referred to in Article 8 ; Whereas, as provided for in Article 8, where the increase of preferential imports of these products, originating in one or more beneficiary countries, threatens to cause economic difficulties in a region of the Community, the levying of customs duties may be re-established, once the Commission has had an appropriate exchange of informa ­ tion with the Member States ; whereas for this purpose the reference base to be considered is equal, as a general rule, to 6 % of the total importations into the Community, originating from third countries in 1987 ; Whereas, in the case of the products of CN code 2915 70 10, originating in Malaysia, the reference base is fixed at ECU 21 000 ; whereas that reference base was CN code Description 2915 70 10   Palmitic acid, its salts and esters Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 November 1990. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 383, 30 . 12. 1989, p. 1 .